STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 20, 2016
               Plaintiff-Appellee,

v                                                                    No. 328853
                                                                     Berrien Circuit Court
HEATHER RENEE COLLINS,                                               LC No. 2014-016261-FH;
                                                                              2014-016381-FH
               Defendant-Appellant.


Before: BORRELLO, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

        Defendant, Heather Renee Collins, was convicted by a jury of absconding on or forfeiting
a bond, MCL 750.199a; escape from lawful custody, MCL 750.197a; and failure to register as a
sex offender in accord with the Sex Offenders Registration Act (SORA), MCL 28.721 et seq,
second offense, MCL 28.725(1); MCL 28.729(1)(b). Defendant was sentenced as a fourth-
offense habitual offender, MCL 769.12, to 2 to 15 years’ imprisonment with credit for 227 days
served for her absconding on or forfeiting a bond conviction, 227 days in jail with credit for 227
days served for her escape from lawful custody conviction, and 2 to 7 years’ imprisonment with
credit for 241 days served for her failure to register as a sex offender conviction. The trial court
ordered defendant to serve the sentences for absconding on or forfeiting a bond and failure to
register as a sex offender concurrently with each other, but consecutively to defendant’s prior
possession of methamphetamine conviction for which she was on bond when she committed the
offenses in the instant case. Defendant now appeals by right. We affirm.

        Defendant first argues that the evidence was insufficient to support her conviction for
failure to register as a sex offender. This Court “review[s] de novo a challenge to the sufficiency
of the evidence.” People v Henry (After Remand), 305 Mich. App. 127, 142; 854 NW2d 114
(2014). “[W]hen determining whether sufficient evidence has been presented to sustain a
conviction, a court must view the evidence in a light most favorable to the prosecution and
determine whether any rational trier of fact could have found that the essential elements of the
crime were proven beyond a reasonable doubt.” People v Wolfe, 440 Mich. 508, 515; 489 NW2d
748 (1992), amended 441 Mich. 1201 (1992).

       MCL 28.725 provides in relevant part:

       (1) An individual required to be registered under this act who is a resident of this
       state shall report in person and notify the registering authority having jurisdiction
                                                -1-
       where his or her residence or domicile is located immediately after any of the
       following occur:

       (a) The individual changes or vacates his or her residence or domicile.

                                               * * *

       (e) The individual intends to temporarily reside at any place other than his or her
       residence for more than 7 days.

MCL 28.729(1)(b) states:

       (1) Except as provided in subsections (2), (3), and (4), an individual required to be
       registered under this act who willfully violates this act is guilty of a felony
       punishable as follows:

                                               * * *

       (b) If the individual has 1 prior conviction for a violation of this act, by
       imprisonment for not more than 7 years or a fine of not more than $5,000.00, or
       both.

The term “immediately” is defined as “within 3 business days.” MCL 28.722(g).

         This Court has previously noted that determining what “willfully” means “ ‘is an
extremely murky area.’ ” People v Lockett (On Rehearing), 253 Mich. App. 651, 654; 659 NW2d
681 (2002) (citation omitted). In the SORA context, the Lockett Court found “no error in the
district court’s conclusion that ‘wilfully’ requires something less than specific intent, but requires
a knowing exercise of choice.” Id. at 655. “[B]ecause it can be difficult to prove a defendant’s
state of mind on issues such as knowledge and intent, minimal circumstantial evidence will
suffice to establish the defendant’s state of mind, which can be inferred from all the evidence
presented.” People v Kanaan, 278 Mich. App. 594, 622; 751 NW2d 57 (2008).

        In Lockett, the defendant was required to comply with SORA and notify local law
enforcement if he changed his address. Lockett, 253 Mich. App. at 652. The evidence at the
preliminary examination demonstrated that the defendant notified his probation officer of his
address change, but not the local police; that notifying a probation officer did not satisfy the
requirement of notifying a “local law enforcement agency” under SORA; that defendant signed
his original SORA address registration; that defendant’s initial probation officer had a caseload
consisting only of sex offenders; and that defendant’s initial probation officer gave each of his
probationers a standard speech explaining that they must update their address every time they
moved and that the notification must be made at the police station rather than the probation
office. Id. at 655-656. The Lockett Court found that this evidence was “sufficient to establish
probable cause to believe that defendant knew he was required to update his address with the
police department whenever he moved and that he purposely failed to do so.” Id. at 656. The
Court concluded that the district court was incorrect to find that there was no evidence to support
a finding that the defendant acted willfully, and the case was remanded for the defendant to be
bound over for trial. Id. at 652, 656.

                                                 -2-
        Here, there is no dispute that defendant was required to be registered under SORA and
report any change in her residence or intent to temporarily reside at a place other than her
residence for more than seven days as mandated by MCL 28.725(1)(a), (e). It is also undisputed
that defendant did not report a change in residence or intent to reside someplace other than her
residence temporarily. Instead, defendant argues that the evidence was insufficient to establish
that she actually changed her residence or intended to reside away from her Runyon Road
residence for more than seven days, and she also argues that any failure to report was not willful.
We disagree.

         First, the evidence was sufficient to demonstrate that defendant either changed her
residence or intended to temporarily reside at a place other than her residence for more than
seven days. Deputy Vincent Keiser saw defendant on September 25, 2014, at the Benton Harbor
Wings Etc. with Dub Collins, defendant’s husband, in violation of her tether bond conditions.
Deputy Keiser confronted defendant. After this incident, defendant was instructed to turn herself
in. She did not, and instead, she went to Wal-Mart and admitted to refraining from going home
until later that evening so she could avoid the police. Deputy James Laughlin went to
defendant’s residence on September 26, but he did not see her there. He was also told by a man
at the residence that defendant was not there. Deputy James Hagenbarth testified that his drive-
by unit did not pick up any signal from defendant’s tether transmitter when he drove within the
unit’s range of defendant’s residence on September 26 and September 30. Deputy Hagenbarth
was also unable to reach defendant by telephone. Jonathan Smith, the bail agent who had posted
defendant’s bond, testified that he spoke to Dub on September 26: Dub indicated that he and
defendant had left Michigan and were in Indiana. Smith and his partner conducted surveillance
at defendant’s residence for at least 12 hours a day over the course of four days and never saw
defendant. On October 13, Trooper Jeff Miazga went to defendant’s residence. Nobody
answered the door, and he did not see defendant in the area or through the windows. Smith
eventually apprehended defendant and Dub in Arkansas on October 14, 2014. Smith testified
that defendant indicated during the car trip back to Michigan that she and Dub had arrived in
Arkansas either “late Friday or Saturday morning,” September 27 or 28. Finally, at her
arraignment for the charges stemming from this series of events, defendant admitted that she
lived at her Runyon Road address until right before she “absconded” and that she absconded and
left her tether “on September 25th.”

        Viewing this evidence in a light most favorable to the prosecution, a reasonable jury
could conclude that defendant had left the residence by September 26 and was gone from it until
she was apprehended in Arkansas on October 14. Moreover, such a lengthy absence could be
seen as a change in address or as demonstrating an intent to reside someplace other than her
residence for more than seven days. This is more than “minimal circumstantial evidence” of
defendant’s intent to change her residence or at least temporarily reside someplace other than her
residence for more than seven days because the evidence supports the conclusion that she was in
fact absent from her residence for more than seven days. See Kanaan, 278 Mich. App. at 622.

        Second, the evidence was sufficient to demonstrate that defendant’s failure to report her
address was willful. Defendant testified that she knew that she was required under SORA to
report to local law enforcement if she changed her residence or intended to reside at a different
place for seven days. However, defendant knew that she had been caught by Deputy Keiser at
Wings Etc. violating several conditions of her bond, including being in a bar, being with Dub,

                                                -3-
and being someplace other than her scheduled location while on tether. She admitted to delaying
her return home after the incident at Wings Etc. because she knew the police would be there to
pick up the tether equipment. She also admitted to missing court dates because she did not want
to be arrested for violating the conditions of her bond. Defendant knew the police were looking
for her. She would have risked being arrested immediately if she had reported in person to local
law enforcement to give notice of a permanent or temporary change of residence as required by
MCL 28.725(1). Furthermore, Dub testified that defendant drove her silver Dodge Stratus to
Arkansas and parked it inside the privacy fence at the house where they were staying in
Arkansas; Smith testified that he noticed a gray and green Dodge sedan parked behind a privacy
fence on the property where he apprehended defendant and Dub.

         In other words, defendant knew what actions were required of her under SORA; she
knew the consequences that she faced for violating the conditions of her bond, and she failed to
fulfill her SORA reporting requirements. It also appears that she was attempting to hide both her
car and her whereabouts while in Arkansas. Thus, it is reasonable to conclude that defendant’s
failure to register was a “knowing exercise of choice” and that she purposefully disregarded her
reporting requirements in an attempt to avoid arrest. See Lockett, 253 Mich. App. at 655.
Considering this evidence in the light most favorable to the prosecution, a rational jury could
have found that defendant willfully failed to report her new permanent or temporary residence
because she was attempting to avoid arrest. See Wolfe, 440 Mich. at 515; Lockett, 253 Mich. App.
at 655.

       Nevertheless, defendant argues that the evidence established that she did not leave
Michigan until October 12 and that she did so without the intention of being away from her
residence for more than seven days. Defendant testified that she did not move out of her Runyon
Road residence, that she went to Arkansas on October 12 to visit family, intended to come back
to Michigan, and did not plan to be away from her residence for more than seven days. There
was further testimony from Dub, Bessie Ward, and Roger Ward supporting defendant’s version
of events. On appeal, defendant claims that Smith’s testimony that she admitted to leaving
Michigan on September 27 or 28 is the only evidence that defendant left Michigan earlier than
October 12. As already discussed, there was substantial evidence in addition to this particular
statement that defendant left Michigan during late September. Essentially, defendant asks this
Court to believe the version of events she and the other defense witnesses gave over the
testimony of the prosecution’s witnesses. But “[i]t is the jury’s task to weigh the evidence and
decide which testimony to believe.” People v Unger, 278 Mich. App. 210, 222; 749 NW2d 272
(2008) (quotation marks and citation omitted). Moreover, “[a]ll conflicts in the evidence are
resolved in favor of the prosecution,” and “[t]his Court will not interfere with the trier of fact’s
determinations regarding the weight of the evidence or the credibility of witnesses. People v
Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014).

        Considering all of the evidence in the light most favorable to the prosecution, a rational
trier of fact could have found that the prosecution proved the essential elements of failure to
register as a sex offender beyond a reasonable doubt. Therefore, the evidence is sufficient to
support defendant’s conviction. See Wolfe, 440 Mich. at 515.




                                                -4-
       Next, defendant argues that her sentence was based on inaccurate information because
her conviction for failing to register as a sex offender is not supported by sufficient evidence;
consequently, it should not have been considered as part of defendant’s sentencing.

        “A defendant is entitled to be sentenced by a trial court on the basis of accurate
information.” People v Francisco, 474 Mich. 82, 88; 711 NW2d 44 (2006). “If the trial court’s
sentence is within the appropriate guidelines range, the Court of Appeals must affirm the
sentence unless the trial court erred in scoring the guidelines or relied on inaccurate information
in determining the defendant’s sentence.” People v Babcock, 469 Mich. 247, 261; 666 NW2d
231 (2003), citing MCL 769.34(10).1 “Lockridge[2] did not alter or diminish MCL 769.34(10)[.]”
People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173 (2016).

        Here, defendant’s argument depends completely on the assumption that she was
improperly convicted of failure to register as a sex offender. But as discussed above, the
evidence was sufficient to support this conviction. Thus, including this conviction as part of
determining defendant’s sentence could not constitute “inaccurate information.” Defendant does
not argue that her sentence is outside the guidelines’ range as calculated with the inclusion of her
failure to register as a sex offender conviction. And because sufficient evidence supported this
conviction, its inclusion does not provide a basis for arguing that defendant’s guidelines range
was not the “appropriate” one. Therefore, defendant’s sentence must be affirmed because
defendant has not shown that “the trial court erred in scoring the guidelines or relied on
inaccurate information in determining the defendant’s sentence.” Babcock, 469 Mich. at 261; see
also MCL 769.34(10).

       Finally, defendant argues that the trial court abused its discretion by making her
sentences in the instant case consecutive to her sentence for possession of methamphetamine.
The methamphetamine case was one of defendant’s cases that was pending and for which she
was on bond when she committed the instant offenses.

        Defendant preserved this issue by objecting at sentencing to the imposition of
consecutive sentences. People v McLaughlin, 258 Mich. App. 635, 670; 672 NW2d 870 (2003).
Where a consecutive sentencing statute “provides that a court ‘may’ impose consecutive
sentences,” the determination of whether sentences are to be consecutive is discretionary, not
mandatory. An appellate court will then review the lower court’s decision for an abuse of
discretion, which occurs when the court’s “decision falls outside the range of reasonable and
principled outcomes.” People v Ryan, 295 Mich. App. 388, 401 n 8, 409; 819 NW2d 55 (2012).


1
    MCL 769.34(10) provides in relevant part:

         If a minimum sentence is within the appropriate guidelines sentence range, the
         court of appeals shall affirm that sentence and shall not remand for resentencing
         absent an error in scoring the sentencing guidelines or inaccurate information
         relied upon in determining the defendant’s sentence. [Emphasis added.]
2
    People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015).


                                                -5-
       “It is well settled in Michigan that in the absence of statutory authority the imposition of
consecutive sentences is forbidden.” People v Chambers, 430 Mich. 217, 222; 421 NW2d 903
(1988). MCL 768.7b(2) provides:

       (2) Beginning January 1, 1992, if a person who has been charged with a felony,
       pending the disposition of the charge, commits a subsequent offense that is a
       felony, upon conviction of the subsequent offense or acceptance of a plea of
       guilty, guilty but mentally ill, or nolo contendere to the subsequent offense, the
       following shall apply:

       (a) Unless the subsequent offense is a major controlled substance offense, the
       sentences imposed for the prior charged offense and the subsequent offense may
       run consecutively.

       (b) If the subsequent offense is a major controlled substance offense, the
       sentences imposed for the prior charged offense and the subsequent offense shall
       run consecutively. [Emphasis added.]

In Chambers, the Michigan Supreme Court noted that “[a]s originally enacted by 1971 P.A. 180,
the consecutive sentencing statute [MCL 768.7b] extended discretionary consecutive sentencing
authority in the instance where a defendant committed a felony while free on bond pending final
disposition of a prior felony charge.” Chambers, 430 Mich. at 225 (emphasis added).3 Under
MCL 768.7b, a charge remains “pending” until the defendant is sentenced on the conviction
arising out of the first offense and until the original charge with respect to the first offense is
dismissed. People v Smith, 423 Mich. 427, 452; 378 NW2d 384 (1985). The Court also
explained that the purpose of the statute “is to deter those charged with one felony from
committing another prior to final disposition of the first.” Id. at 450. The statute precludes the
assurance “of ‘one free crime’ because of the usual policy of concurrent sentencing.” Id. at 450.

        Here, Trooper Evan Hauger testified that as of September 25, 2014, defendant was on
bond in four different case files that were pending and awaiting trial in Berrien County. Those
pending cases included case number 2014-015133, in which defendant was originally charged
with possession of methamphetamine, along with other drug-related offenses. She pleaded guilty
to the possession of methamphetamine charge on June 1, 2015. Possession of methamphetamine
is a felony. MCL 333.7403(2)(b)(i). Defendant was sentenced for this conviction on July 17,
2015, before being sentenced in the instant case on the same day. Thus, defendant had been


3
  The Chambers Court quoted the original version of MCL 768.7b, which is substantially similar
to the current version of the statute:
       “When a person, who has been charged with a felony and pending the disposition
       of the charge, commits a subsequent offense which is a felony, upon conviction or
       acceptance of a guilty plea of the subsequent offense, the sentences imposed for
       conviction of the prior charged offense and any subsequent offense, may run
       consecutively.” [Chambers, 430 Mich. at 225, quoting 1971 P.A. 180.]


                                                -6-
charged with a felony and the disposition of that charge was pending when she left her tether and
went to Arkansas at some point around September 26, 2014. Smith, 423 Mich. at 452.

        As a result of defendant’s trip to Arkansas in the fall of 2014, she was convicted of
absconding on or forfeiting a bond, escape from lawful custody, and failure to register as a sex
offender, both of which are felonies. MCL 750.199a; MCL 28.729(1). Consequently, defendant
committed a subsequent felony while her previous felony was still pending. MCL 768.7b(2).
Neither of her subsequent felonies were controlled substance offenses. Thus, upon her
conviction for the subsequent felonies, it was within the trial court’s discretion to order that
defendant serve the sentences for her prior and subsequent felonies consecutively. MCL
768.7b(2)(a); Chambers, 430 Mich. at 225. The trial court also recognized that defendant’s
subsequent absconding on bond and failure to register as a sex offender convictions would
essentially go unpunished if it did not order these sentences to be served consecutively to
defendant’s possession of methamphetamine conviction. The court noted that it would be an
“unjust result” for defendant to avoid punishment for her subsequent felonies and that “[b]eing
out on bond is not a license to commit new and additional crimes.” The trial court’s rationale is
in accord with the intended purpose of MCL 768.7b to “deter those charged with one felony
from committing another prior to final disposition of the first” and to prevent defendants from
escaping punishment for subsequent crimes. Smith, 423 Mich. at 450.

        MCL 768.7b clearly permits a sentencing court to order a defendant to serve a sentence
for a subsequent felony consecutively to an originally charged felony when, as in this case, the
subsequent felony is committed while the defendant is out on bond for the original felony.
Chambers, 430 Mich. at 225. Therefore, the trial court did not abuse its discretion by imposing
consecutive sentences in this case. Ryan, 295 Mich. App. at 401 n 8.

       We affirm.



                                                           /s/ Stephen L. Borrello
                                                           /s/ David H. Sawyer
                                                           /s/ Jane E. Markey




                                               -7-